Title: John Adams to John Jay, 31 Jul. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              London

               July 31. 1786
            
          

          Paul Randall Esqr, who has been with
              Mr Lamb to Algiers will have the Honour to deliver this
            Letter. in order to lay before Congress the earliest Information of all that has come to
            his Knowledge, in the Course of his Journeys and Voyages he proposes to return, without
            loss of Time to New York. He has conducted, as far as I can judge, with Prudence and
            Fidelity, and has merited a Recommendation to Congress.
          His Salary, will be paid him by Mr.r
            Lamb if arrived in New York, out of the Monies remaining in his Hands. Mr Lamb has drawn upon me for Three Thousand two hundred and
            twelve Pounds twelve Shillings Sterling, and his Bills for that sum have been accepted
            and paid. He will account with Congress for the Expenditure of it, and pay the Ballance
            into their Treasury. Mr Randal was at some Small Expence for
            Cloathing, which it will be but reasonable to allow him.
          There are, it Seems, at Algiers, one and twenty Prisoners taken on
            board the two American Vessells. Mr Lamb has left Some Money
            for their Benefit, but however anxious they may be to be redeemed from Captivity, there
            is reason to fear, that all that Money will be expended before they obtain their
            Liberty, in which Case they will probably write to me for more. I should therefore be
            happy to receive the Instructions of Congress, whether I may be permitted to releive
            them and how far, or whether they must be left to the Care and Expence of their Friends
            in America. if the last Should be the Determination of Congress, I should think it will
            be necessary that Some publick Advertisement Should be made that those Friends may know
            their Duty according to their Abilities. The Provision that is made, for the Subsistence
            and Cloathing of Captives either by the Government or their Masters is Said to be very
            inadequate to their Comfort and Necessities.
          With great Respect and regard I have the / Honour to be, dear Sir
            your most obedient / and most humble Servant
          
            
              John Adams.
            
          
        